NOTE: This order is nonprecedential.

  Wniteb ~tates QCourt of §ppeaIs
      for tbe jfeberaI QCircuit

                  HIGHMARK, INC.,
                    Plaintiff-Appellee,
                            v.
  ALL CARE HEALTH MANAGEMENT SYSTEMS,
                  INC.,
                  Defendant-Appellant


                        2011-1219


   Appeal from the United States District €ourt for the
Northern District of Texas in case no. 03-CV-1384, Judge
Terry Means.


                      ON MOTION


                       ORDER
    Highmark, Inc. moves without opposition for a 7-day
extension of time, until December 16, 2011, to file its
reply to Allcare's opposition to Highmark's motion to find
appeal by Allcare Health Management Systems, Inc. to be
frivolous.
   Upon consideration thereof,
HIGHMARK v. ALLCARE HEALTH                                     2

      IT Is ORDERED THAT:
      (1) The motion for an extension of time is granted.
     (2) The motion to find the appeal frivolous is deferred
for consideration by the merits panel. Copies of this order,
the motion, the response, and the reply shall be transmit-
ted to the merits panel.
                                     FOR THE COURT


      DEC 142011                      /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Cynthia E. Kernick, Esq.
    Donald R. Dunner, Esq.                u.s. courJ~~WPEALS FOR
                                             THE FEDERAL CIRCUIT
s21
                                               OE~ 142011

                                                 JANHORBALY
                                                    ClERK